 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN WILLIAM ARGEL,                               Case No. 1:21-cv-00597-NONE-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        SUPPLEMENT THE COMPLAINT
13           v.
14    GODWIN, et al.,                                   (ECF No. 11)

15                       Defendants.                    THIRTY (30) DAY DEADLINE

16

17          Plaintiff John William Argel (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s complaint has

19   not yet been screened. Currently before the Court is Plaintiff’s motion for leave to file a

20   supplemental complaint, filed July 12, 2021. (ECF No. 11.)

21          Federal Rule of Civil Procedure 15(d) states, “[o]n motion and reasonable notice, the court

22   may, on just terms, permit a party to serve a supplemental pleading setting out any transaction,

23   occurrence, or event that happened after the date of the pleading to be supplemented.” Fed. R.

24   Civ. P. 15(d). Rule 15 distinguishes between supplementing and amending a complaint. In an

25   amended complaint, a party may replead or add facts or claims arising prior to or

26   contemporaneously with the allegations of the original complaint. See United States v. Hicks, 283

27   F.3d 380, 385 (D.C. Cir. 2002); Flaherty v. Lang, 199 F.3d 607, 613 n.3 (2d. Cir. 1999). A

28   supplemental complaint addresses matters occurring after the original complaint is filed. Fed. R.
                                                       1
 1   Civ. P. 15(d). “While leave to permit supplemental pleadings is favored, it cannot be used to

 2   introduce a separate, distinct and new cause of action.” Planned Parenthood of So. Arizona v.

 3   Neely, 130 F.3d 400, 402 (9th Cir. 1997) (internal quotation marks and citation omitted).

 4          In his motion, Plaintiff states that he wishes to supplement his original complaint due to

 5   new facts that occurred after the filing of the original complaint. (ECF No. 11.) Specifically,

 6   Plaintiff states that prison staff has attempted to transfer him or put him in situations that would

 7   jeopardize his health and safety as reprisals for filing his complaint. (Id.) Although Plaintiff has

 8   not submitted his proposed supplemental complaint, it does appear that Plaintiff is attempting to

 9   add allegations that relate back to the claims raised in the original complaint. Further, Plaintiff’s

10   complaint has not yet been screened and no defendants have been served or have appeared in this

11   action. Accordingly, Plaintiff’s motion to supplement the complaint shall be granted, and

12   Plaintiff will be permitted to file a first amended complaint which includes the new allegations.

13          Plaintiff’s first amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state

14   what each named defendant did that led to the deprivation of Plaintiff’s constitutional rights,

15   Iqbal, 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be

16   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555

17   (citations omitted).

18          Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

19   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

20   “buckshot” complaints).
21          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

22   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

23   complaint must be “complete in itself without reference to the prior or superseded pleading.”

24   Local Rule 220. This includes any exhibits or attachments Plaintiff wishes to incorporate by

25   reference.

26          Accordingly, IT IS HEREBY ORDERED that:
27      1. Plaintiff’s motion to supplement the complaint, (ECF No. 11), is GRANTED;

28      2. The Clerk’s Office shall send Plaintiff a complaint form;
                                                         2
 1     3. Plaintiff’s first amended complaint is due within thirty (30) days from the date of service

 2        of this order; and

 3     4. If Plaintiff fails to file a first amended complaint in compliance with this order, this

 4        action will be dismissed for failure to prosecute and failure to obey a court order.

 5
     IT IS SO ORDERED.
 6

 7     Dated:    July 14, 2021                             /s/ Barbara   A. McAuliffe            _
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
